Citation Nr: 0939632	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extraschedular rating for residuals of a 
hangman's fracture of the second cervical vertebra with 
degenerative changes, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 30 percent disability 
rating for residuals of a hangman's fracture of the second 
cervical vertebra with degenerative changes.

The Veteran testified before the undersigned at a February 
2007 videoconference hearing from the RO in St. Louis, 
Missouri.  A transcript has been associated with the claims 
file.

A November 2008 Board decision denied the Veteran entitlement 
to a rating in excess of 30 percent on a schedular basis for 
the disability on appeal.  However, the issue was referred to 
the Director of the Compensation and Pension Service 
(Director) at that time for consideration of an 
extraschedular rating. An extraschedular rating was 
considered, but denied by the Director, and this issue now 
returns to the Board. Thus the sole issue in appellate status 
is as noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to fairly adjudicate the 
Veteran's claim.  

As noted above, the matter was previously referred to the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  The Board's 
decision referred the matter for consideration under 
38 C.F.R. § 3.321.  A memorandum from the Director was 
received in March 2009.  However, this memorandum evaluated 
the Veteran's entitlement to an extraschedular rating under 
38 C.F.R. § 4.16(b).

When schedular evaluations are determined to be inadequate, 
the Director is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (2009).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The standard applied by the Director was one of 
unemployability.  Extraschedular consideration under this 
scheme is applicable for veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2009).

The case must be remanded again so that the Director may 
consider an extraschedular rating under 38 C.F.R. § 3.321(b) 
as previously instructed.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.)

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the Veteran's 
increased rating claim for residuals of a 
hangman's fracture of the second cervical 
vertebra with degenerative changes to the 
Director of the Compensation and Pension 
Service for consideration of the claim on 
an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).

2.  Thereafter, if the claim remains 
denied, the RO shall send the Veteran and 
his representative a supplemental 
statement of the case and allow an 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


